*1201The opinion of the court was delivered by
Nicholls, O. J.
This case is supplemental to thatin the matter of the same parties which we have just decided, and for the facts involved we refer to the statement made therein.
After the plaintiff had obtained judgment in that case against the defendant, and after the term of court at which it had closed and the delays for á new trial had expired, plaintiff, upon an ex parte motion to that effect, caused the judgment to be set aside, the case to be reinstated as an open one, and proceeded without notice of any kind to the defendant in any of these after proceedings to take judgment against him. The defendant has appealed from this last judgment.
The proceedings taken by the plaintiff after the rendition of the first judgment and the adjournment of the court were unwarranted in law, and the judgment based upon them is null and void and should be so declared.
It is therefore ordered, adjudged and decreed that the judgment appealed from, being that rendered by the Ninth Judicial District Court for the parish of DeSoto in the matter of the above entitled suit (in favor of plaintiff and against defendant), on the 19th day of November, 1892, be and the same is hereby annulled, avoided and reversed.